Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


Fredrick Eugene Williams, Appellant                      Appeal from the 124th District Court of
                                                         Gregg County, Texas (Tr. Ct. No. 47,613-
No. 06-18-00185-CR         v.                            B). Memorandum Opinion delivered by
                                                         Justice Burgess, Chief Justice Morriss and
The State of Texas, Appellee                             Justice Stevens participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s nunc pro tunc judgment of
conviction to reflect that the judgment of conviction is in the 124th Judicial District Court. As
modified, the judgment of the trial court is affirmed.
       We note that the appellant, Fredrick Eugene Williams, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.

                                                         RENDERED JULY 10, 2019
                                                         BY ORDER OF THE COURT
                                                         JOSH R. MORRISS, III
                                                         CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk